Citation Nr: 1718325	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12- 31 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left hip disorder.

2.  Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Veteran represented by:	Robin E. Hood, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her brother


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  The record was held open for 30 days to allow for submission of additional evidence, which was received in November 2016, along with a waiver of initial RO consideration. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left hip disorder was last denied in a December 1984 RO decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the December 1984 RO decision includes information that was not previously considered that relates to an unestablished fact necessary to substantiate the claim of service connection for a left hip disorder.
3.  The Veteran's left hip degenerative joint disease status post total hip arthroplasty had its initial onset in service. 

4.  The Veteran's pre-existing left hip dysplasia, a congenital disease, was aggravated beyond its normal progression as a result of service.


CONCLUSIONS OF LAW

1.  The RO's December 1984 decision that denied the claim of service connection for a left hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).  

2.  New and material evidence having been received, the claim of entitlement to service connection for a left hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for left hip degenerative joint disease status post total hip arthroplasty are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for left hip dysplasia are met.  38 U.S.C.A. 
§§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303(c); 3.304(b) (2016); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

The claim of entitlement to service connection for a left hip disorder was initially denied in unappealed December 1984 RO notification letter.  The claim was denied on the basis that the Veteran's left hip disorder was congenital or a developmental defect.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  In this regard, in February 1986, more than one year after the date the December 1984 decision was furnished, the RO received an untimely Notice of Disagreement (NOD) from the Veteran.  
38 C.F.R. §§ 20.200, 20.302(a).  Thereafter, the RO sent the Veteran a letter indicating it would not be accepted as a valid NOD.  No further evidence was received until January 2009.  Therefore, the December 1984 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 
38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

New evidence added to the record more than one year since the December 1984 rating decision includes a private medical opinion dated in January 2009 that addresses the aggravation of the Veteran's congenital hip disorder during active service.  Because this medical evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disorder, the claim is reopened.  38 C.F.R. § 3.156 (a); Shade, supra. 

Service Connection

The Veteran contends that prolonged periods of standing on guard duty contributed to her current left hip disability.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran has current diagnoses of left hip arthritis and left hip dysplasia.  As these disabilities involve application of different legal criteria, they will be addressed separately.

Left Hip Arthritis

A February 1984 x-ray associated with the Veteran's in-service Medical Board report notes the presence of degenerative changes.  This is the first indication of arthritis in the left hip, as a May 1981 x-ray of the left hip at entrance was normal.  Given that left hip arthritis was first diagnosed on active duty, is still present, and has not been clearly attributed to an intercurrent cause, service connection is established.  See 38 C.F.R. § 3.303(b); see also May 2016 statement of K.M.S., PA-C.

Left Hip Dysplasia

The Veteran and her brother testified that prior to service and after her childhood surgeries, her left hip was asymptomatic.  See October 2016 Board Hearing at 4, 6.  Prior to her entry into service, she was evaluated by a civilian orthopedic surgeon, who found no functional disability.  However, her left hip dysplasia was noted at service entry in May 1981.  As such, there is no presumption of soundness at service entry with respect to this particular disability.  See 38 U.S.C.A. § 1111; Wagner.  

Moreover, the Veteran's left hip dysplasia has been described as congenital in nature.  See, e.g., July 2009 and August 2012 VA examination reports.  Service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9.  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009 (discussing VAOPGCPREC 82-90). 

For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Given these definitions, and the substantial progression of the Veteran's left hip dysplasia over the years resulting in the need for multiple surgeries, the Board finds the Veteran's left hip dysplasia constitutes a congenital disease in this specific case.  Jackson v. Virginia, 443 U.S. 307, 319 (1979) (stating it is "the responsibility of the trier of fact fairly to . . . draw reasonable inferences from basic facts to ultimate facts"); Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010)("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Thus, the question becomes whether the Veteran's pre-existing left hip dysplasia was aggravated beyond its normal progression as a result of service.  In favor of this finding is a January 2009 opinion from S.L.M., M.D., who indicated that the Veteran sustained a "permanent aggravation" of her pre-existing and previously asymptomatic left hip dysplasia, noting that at service entry she was very active, but was ultimately discharged because of left hip problems, never returned to her previous level of function, and ultimately required left total hip arthroplasty.  Additionally, the July 2009 VA examiner notes that an opinion on aggravation would be speculative, in that it was at least as likely as not the condition could have been aggravated by service as it was that she would have developed her condition if she had not been in service.  

The July 1984 Physical Evaluation Board finding that the dysplasia was not aggravated by service is of no probative value, as it contains no rationale.  K.M.S., PA-C, states in May 2016 that the dysplasia was pre-existing and therefore would not be service-connected, with no discussion of the possibility of aggravation, rendering the opinion nonprobative.  Additionally, the August 2012 VA examiner indicated that she could not resolve this issue without resorting to speculation, as it was unknown what the Veteran would have done had she not joined the military.  

Thus, the only probative opinion with supportive rationale is Dr. S.L.M.'s, which is buttressed by the July 2009 VA examiner's findings.  Accordingly, aggravation of pre-existing left hip dysplasia is established, and the benefit sought on appeal is granted. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disorder.

Service connection for a left hip dysplasia and degenerative joint disease status post total hip arthroplasty is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


